DETAIL ACTION
1. 	This Office Action is in response to Applicant’s arguments filed on 06/20/2022.
Allowable Subject Matter
2. 	Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, AAPA (Applicant’s Admitted Prior Arts) teaches (Fig. 1-4, Spec Pg 9 L1-Pg. 10 Para 3 Last line) a solid-state circuit (200 and/or 300) comprising: a pass device (31) having a first terminal (source/drain of 31), a second terminal (source/drain of 31) and a drive terminal (gate of 31), wherein the first terminal (source/drain_31) of the pass device (31) is coupled with an input terminal (Vin) of the solid-state circuit, and wherein the second terminal (source/drain of 31) of the pass device (31) is coupled with an output terminal (Vout) of the solid-state circuit; a control circuit (30: 32-34) coupled with the drive terminal (gate of 31) of the pass device (31) and configured to drive the pass device with a driving voltage (output of 34); and a leakage current compensation circuit (36) configured to receive a leakage current (Ileak) of the pass device (31). 	
However, Samid (US Pat 8829883) teaches (Fig. 3; col. 2 L52-col. 4 L44, NOTE Similar feature of Fig. 2 and 3’s operations are only described for Fig. 2, which is cited here) a leakage current compensation circuit (305) configured to receive a leakage (i.e. leakage current I_leak, which received from pass device 316, using mirror-configuration of regulator 300) of the pass device (316) and to adjust said leakage current (I_leak; col. 2 L52-col. 3 L5) as a bias current (305 adjusting bias current I_leakcComp, passing out from node 325, part of the current I_Ref gets feedback into 312).
Behzad et al. (“Behzad”, US Pub 2008/0157875) teaches (Fig. 2; Para 28-30) a leakage current compensation circuit (212) configured to receive a leakage current (Ileak) to forward said leakage current as a bias current (Ileak and bias current of 218 are added on node n2, to be passed onto controller 214 for comparing purpose) to said control circuit (214).
However, AAPA, Samid and Behzad fails to teach, 
“a leakage current compensation circuit configured to receive a leakage current of the pass device and to forward said leakage current as a bias current to said control circuit”, as claimed in claim 1; and
“forwarding, by the leakage current compensation circuit, said leakage current as a bias current to said control circuit”, as claimed in claim 9. 
Claims ‘2-8’ and ‘10-15’ are depending from claims 1 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Cheong et al. (US Pat 9063954) teaches only a leakage current compensation circuit (Fig. 3; 300; abstract), including pass device (Fig. 3; M1, M2) and having bias current (Fig. 3; id1, id2) based on leakage current and passing the leakage current to another control device for current limiting purpose (Fig. 3; 150) to drive output transistors (Fig. 3; Vout driving load like output transistors; abstract).
-	Mihara (US Pub 2006/0113972) teaches (Fig. 1; Para 29-40) only a control circuit (202) adjusting the pass device’s (104) leakage current, using bias current control (210, 214, 204, 211, 216), to provide a steady output at output node (Vout).
-	Monticelli (US Pat 5548205) teaches (Fig. 3; col. 4 L10-65) circuit for control of saturation current of a pass device (102) in a regulator, using, wherein parasitic switch (108) preventing quiescent current from voltage supply (104) from surging by passing the current to a bias circuit (202) which is forwards to a control circuit (116), however no mention of leakage current or leakage current compensation control is mentioned. 
-	Maley (US Pat 6744303) teaches (Fig. 1; col. 3 L41-col. 5 L50) only tunneling leakage current compensation circuit (121) of a pass device (107), using a control circuit (123), where leakage current( Ig  is passed via terminal 159 and 127, respectively) and another reference current ( on terminal 127) is compared and furthermore powered up by a bias current (158), however is silent about having leakage current being passed as a bias current to power up or souring or regulating the control circuit. 
-	Azevedo et al. (US Pat 11099590 OR DE 10 2019 204594) teaches (Fig. 3; abstract) indirect leakage compensation circuit (52), detecting leakage current (Ileak) of the an off-state device (50), wherein the off-state dive coupled a bias current (65) of a control circuit (42). The control circuit is used to drive a pass device (10) and leakage compensation circuit (52) is used to sink the pass device (10) output current to provide a steady output voltage Vout. However, Azevedo et al. is silent about using leakage current of the pass device and forward as a bias current to the control circuit.
-	Zhong et al. (US Pub 2022/0229455) teaches (Fig. 6-8; abstract) only for a fast-transient response of a regulator, pass device (Fig. 6; 115) output current is passed a bias current (Fig. 6; 610, 615) to a control circuit (Fig. 6; 120) to generate a steady output (Fig. 6; Vout), however is silent about leakage current of the pass device or forwarding that current as a bias current to the control circuit.
-	Yan et al. (CN 108958345) teaches (Fig. 2) leakage current compensation control (A2, A3 AND corresponding switches) of a pass device (M1, M7), wherein leakage current (at node 12, 11) is forwarded to a controller (A1), but silent about having a leakage current being forwarded as a bias current to the controller.
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/10/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839